Russell, C. J.
The petitioner sought to prevent the erection of a gasoline-filling station, upon the ground that the proposed station was in close proximity to her residence,' and that the construction and maintenance of the filling station would create and constitute a nuisance which would inflict upon her damage which was incapable of being computed and which was therefore, irreparable in damages. In such a case, where the testimony is conflicting as to whether the construction and maintenance of the filling station in question at the particular location and as proposed would create a nuisance, the exercise of the discretion of the judge of the superior court will not be controlled; unless in granting or refusing an interlocutory injunction there was an abuse of his discretionary power. Applying the foregoing rule (which is well established in this court) to the evidence as set out in the record, it was not error to refuse an interlocutory injunction.

Judgment affirmed.


All the Justices concur.